UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6934


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVE EDWARD GROGANS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:11-cr-00021-SGW-RSB-1; 7:13-cv-80674-SGW-RSB)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Steve Edward Grogans, Appellant Pro Se. Ronald Andrew Bassford,
Assistant United States Attorney, Kartic Padmanabhan, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steve         Edward   Grogans       seeks     to       appeal    the    district

court’s    order      denying      relief   on     his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a     certificate      of        appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent      “a     substantial     showing           of     the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that     reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.    Cockrell,          537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Grogans has not made the requisite showing.                               Accordingly,

we deny Grogans’ motion for the appointment of counsel, deny a

certificate      of       appealability,         and    dismiss       the     appeal.        We

dispense     with         oral   argument     because          the     facts    and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3